DETAILED ACTION
6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to 

file provisions of the AIA .


This action is in response to applicant’s communication filed on 4/8/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 -6, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al (US 2007/0002915) in combination with Watanabe (2020/0287087) and further in view of Hirano et al (US 20200373463)
With respect to claim 1, Bean et al teach a semiconductor device, comprising :a first semiconductor structure; a second semiconductor structure; and a light-emitting structure “9”located between  the first semiconductor structure and the second semiconductor structure”16”, and including a multiple quantum well structure “ “9” containing aluminum and a plurality of semiconductor
stacks”10,11,12,13,14,” wherein each of the semiconductor stacks is stacked by a well layer “11,13”and
a barrier layer”10,12,14”, and in each semiconductor stack, the well layer has a thickness inherently
larger than a thickness of the barrier layer (fig.1 and par 0026, 0034, table 1). Bean et al teach the
semiconductor device, wherein the barrier layer and the well layer are lattice-mismatched because both
of them formed of AlGaInAs (see fig.1 and related description).
With respect to claim 1 Bean et al do not teach the method,  wherein the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage: wherein the first semiconductor structure has a first portion with a first width and a second portion with a second width, the second portion is closer to the light emitting structure than the first portion, and the first width is larger than the second width.
Hirano et al’463 teach the method wherein the first semiconductor structure”21” has a first portion with a first width and a second portion with a second width, the second portion is closer to the light emitting structure”22” than the first portion, and the first width is larger than the second width and forming electrode on “26” larger width portion of semiconductor layer”21)(see fig.1). It would have been obvious to one of ordinary skill in the art to modify the invention of Bean et al   by first semiconductor layer with first portion with first width and second portion with second width because to from n-type electrode on exposed portion semiconductor layer as shown in Hirano et al.
It is noted that Bean et al teach high power diode pump laser which emits infrared laser and 1s formed based on an AlInAsP material system (para 0007-0008). Watanabe relates to a group III nitride. semiconductor light emitting element, as described at paragraphs (0001-0051). However it is well known in the art to use both  AlInAsP or AlGaN based metal for infra red devices. (see Huang et al’454 teach infrared emission (col.5, lines 44-47).
With respect to claim 3, Bean et al teach the semiconductor device, wherein the multiple quantum well structure comprises AlGalInA (see fig.1 and related description).
With respect to claim 4, Bean et al teach the semiconductor device, wherein the barrier layer comprises Alx1GayiIn1- x1-y1As, in which 0<1-xl-y1< 0.53.( par 0034, table 1) see indium is 0.42
With respect to claim 5, Bean et al teach the semiconductor device, wherein the well layer comprises Alx2Gay2Ini-x2- y2As, in which 1>1-x2-y2>0.53.(para 0034, table1)see indium content 0.71.
With respect to claim 6, Bean et al teach the semiconductor device, wherein a ratio of the thickness of the well layer to the thickness of the barrier layer is larger than or equal to 1.5(see para 0026)
With respect to claim 9, Bean et al do not teach the semiconductor device, wherein a ratio of the second Al content percentage to the first Al content percentage is less than or equal to 3.5.
With respect to claim 10, Bean et al do not teach the semiconductor device, wherein the first Al
content percentage is in a range of 30% to 35%.
With respect to claim 11, Bean et al do not teach the semiconductor device of claim 7, wherein
the second Al content percentage is in a range of 70% to 95%.
With respect to claims 1, 9-11 Watanabe teach the aluminum composition ratio of barrier layer to well layer. Watanabe teach when the light emitting layer 40 has a single-layered structure of AlGaN, the Al composition ratio a of the light emitting layer 40 may be set to fall within the range 0.17≤a≤0.55 such that the center emission wavelength becomes 270 nm or greater and 330 nm or smaller. Or, when the light emitting layer 40 is configured as a multiple quantum well structure including the well layers 41
and the barrier layers 42, the Al composition ratio w of the well layers 41 may be set to fall within the
range 0.17≤w≤0.55, while the Al composition ratio b of the barrier layers 42 is set so as to satisfy
0.30≤b≤1.0 under the condition that b>w is satisfied. (para 0109) It would have been obvious to one of ordinary skill in the art to modify the invention of Bean et al by teaching of Watanabe to have aluminum composition ratio of barrier layer to well layer in the range of 2 to 3.5 because such ratio would result efficient light emitting structures.
                With respect to claim 12, Bean et al teach the semiconductor device, wherein the multiple
quantum well structure comprises three or more semiconductor stacks(see para 0026).
                       With respect to claim 13, Bean et al teach the semiconductor device, wherein the light-emittingstructure emits a radiation having a peak wavelength in a range of 800 nm to 3000 nm during an operation(para 0002, para 0004).
 With respect to claim 14, Bean wet al teach the semiconductor device, further comprising a first electrode under the first semiconductor structure and a second electrode on the second semiconductor structure.(see fig.2 for n-type ohmic contact and p-type ohmic contact)
With respect to claim 15, Bean et al teach the semiconductor device, wherein the second electrode comprises a main electrode and a plurality of extension electrodes connected to the main electrode(see fig.2 and related description).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Bi et al in combination  Hirano et al (US 20200373463)
With respect to claim 21, Bi et al et al ’674 teach semiconductor device, comprising: a first
semiconductor structure; a second semiconductor structure; and a light-emitting structure located between the first semiconductor structure and the second semiconductor structure, and including a multiple quantum well structure, the multiple quantum well structure containing aluminum and three semiconductor stacks(LES-1, LES-2), wherein each of the semiconductor stacks is stacked by a well layer and a barrier layer, and in the three semiconductor stacks, the well layer has a thickness larger than a thickness of the barrier layer.(see fig.3).
With respect to claim 1 Bi et al do not teach the method,  wherein the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage: wherein the first semiconductor structure has a first portion with a first width and a second portion with a second width, the second portion is closer to the light emitting structure than the first portion, and the first width is larger than the second width.
Hirano et al’463 teach the method wherein the first semiconductor structure”21” has a first portion with a first width and a second portion with a second width, the second portion is closer to the light emitting structure”22” than the first portion, and the first width is larger than the second width and forming electrode on “26” larger width portion of semiconductor layer”21) (see fig.1). It would have been obvious to one of ordinary skill in the art to modify the invention of Bean et al   by first semiconductor layer with first portion with first width and second portion with second width because to from n-type electrode on exposed portion semiconductor layer as shown in Hirano et al.
With respect to claim 22, Bi et al’674 inherently teach the semiconductor device, wherein in one of the three semiconductor stacks, the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage. It is essential in LED structures Aluminum content in barrier layer is higher than aluminum content.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US 11,011,674) in
combination with Watanabe (2020/0287087).
With respect to claim 23, Bi et al’674 do not teach the semiconductor device, wherein a ratio of the second Al content percentage to the first Al content percentage 1s larger than or equal to 2.
Watanabe ‘087 teach the semiconductor device, wherein a ratio of the second Al content percentage to
the first Al content percentage 1s larger than or equal to 2.(see para 0109). It would have been obvious

With respect to claim 21 Bi et al do not teach the method,  wherein the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage: wherein the first semiconductor structure has a first portion with a first width and a second portion with a second width, the second portion is closer to the light emitting structure than the first portion, and the first width is larger than the second width.
Hirano et al’463 teach the method wherein the first semiconductor structure”21” has a first portion with a first width and a second portion with a second width, the second portion is closer to the light emitting structure”22” than the first portion, and the first width is larger than the second width and forming electrode on “26” larger width portion of semiconductor layer”21)(see fig.1). It would have been obvious to one of ordinary skill in the art to modify the invention of Bean et al   by first semiconductor layer with first portion with first width and second portion with second width because to from n-type electrode on exposed portion semiconductor layer as shown in Hirano et al.
  With respect to claim 22, Bean et al inherently teach the semiconductor device, wherein in one of the three semiconductor stacks, the well layer has a first Al content percentage, and the barrier layer has a second Al content percentage larger than the first Al content percentage. It is essential in LED structures Aluminum content in barrier layer is higher than aluminum content.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bi et al (US 11,011,674) in
combination with Watanabe (2020/0287087). 
With respect to claim 23, Bi et al’674 do not teach the semiconductor device, wherein a ratio of the second Al content percentage to the first Al content percentage 1s larger than or equal to 2. Watanabe ‘087 teach the semiconductor device, wherein a ratio of the second Al content percentage to
the first Al content percentage 1s larger than or equal to 2.(see para 0109). It would have been obvious
to one of ordinary skill in the art to modify the invention of Bi et al by teaching Watanabe to have
aluminum ratio of barrier layer to well larger than equal to 2 to produce efficient LED structures.
                  With respect to claim 24 Bean et do not teach the semiconductor device of claim 21, wherein the light-emitting structure emits an incoherent infrared light having a peak wavelength in a range of 1050 nm to 3000 nm during an operation. Huang et al’454 teach infrared emission (col.5, lines 44-47).
Claims 16-17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bean et al in combination with Huang et al (US 9847454)
With respect to claim 16, Bean et al do not teach the semiconductor device, further comprising a reflective structure under the first semiconductor structure.
With respect to claim 17, Bean et al do not teach the semiconductor device, wherein the reflective structure comprises a metal or an alloy.
With respect to claims 16-17, Huang teach reflector layer of ally”70”(see fig.5a-5d). It would have been obvious to one of ordinary skill in the art to modify the invention Bean et al by adding reflector to improve the efficiency light emission.

Claims 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al (US 11,011,674) in 
With respect to claim 18, Bi et al ’674 teach a semiconductor device, comprising: a first semiconductor structure”4”; a second semiconductor structure”7”; a first active structure ”9”located between the first semiconductor structure and the second semiconductor structure”7”, and including a first multiple quantum well structure”9”; and a second active structure”7” located between the first semiconductor structure and the first active structure”4”; wherein the first multiple quantum well structure”4” contains aluminum and comprises a plurality of semiconductor stacks wherein each of the
semiconductor stacks is stacked by a well layer and a barrier layer, and in each semiconductor stack, the well layer has a thickness larger than a thickness of the barrier layer(see fig.3 and related description, col. 4, lines 1-45))
With respect to claim 19. Bi et al’674 teach the semiconductor device, wherein the second active structure comprises a second multiple quantum well structure”7”.(fig.3 and related description)
 With respect to claim 20, Bi et al ’674 et al teach the semiconductor device, further comprising an intermediate structure”1” between the first active structure “4”and the second active structure”7”.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 9-11, 12-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONThs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816